                                                                           CLERK'SOFFSCE u.s.nlsT.COURT
                                                                                  AT DANVILLE,VA
                                                                                       FiLED
                                                                                  SEP 27 2019
                      IN TH E UNITED STATES DISTRICT COURT                         sEP27 2910
                     FO R TH E W ESTER N DIST RICT O F V IR G IN IA           2U C. DLhx ctè-
                                 R O AN O K E DIVISIO N                      sm   lk
                                                                                   DEP CL
ALLEN LEE GODFREY ,SR.,

       Petitioner,                                CivilA ction N o.7:18cv00182

V.                                                M E M O R AN D UM O PIN IO N

H A R O LD W .C LAR K E ,                         By: H on.Jacu on L.K iser
                                                      SeniorU nited StatesD istrictJudge
       Respondent.


       PetitionerAllen LeeGodfrey,Sr.,aVirginiainm ateproceeding pro K ,fled apetition for

awritofhabeascorpusptlrsuantto28U.S.C.j2254,challenginghis2012convictionsimposed
by the Circuit Courtof Roanoke City.This m atter is before me on respondent's motion to

dismiss.After reviewing the record,I willgrant respondent's motion and dismiss Godfrey's

petition.

                                             1.

       On April 11, 2012, in the Circuit Court of Roanoke City and pursuant to a plea

agreem ent,Godfrey pled guilty to assault and battery of a police officer,attem ptto disarm a

police officer,and grand larceny ofam otorvehicle.On August13,2012,Godfrey filed amotion

to withdraw hisguilty pleas.Aftera hearing on them otion,the courtdenied iton November 1,

2012.On Decem ber 6,2012,the courtsentenced Godfrey to a totalterm of thirteen years of

incarceration and entered finaljudgmentthesnmeday.W ith theassistanceofcotmsel,Godfrey
filed an appeal,arguing thatthe trialcourterred as a m atterof 1aw in denying his m otion to

withdraw hisguilty pleas.The courtdenied Godfrey'sappealafterconcluding thathisclaim had

no m erit.Godfrey did notfurtherappealto the Suprem e CotlrtofV irginia.

       Godfrey filed a petition forwritofhabeascop us to the CircuitCourtofRoanoke City,
claiming that he was denied the effective assistance of counsel at trial;he was denied due

process;theprosecution tampered with video footage ofthe incident;Judge Apgar,the attorney

fortheCommonwea1th,andhisownlawyerswereprejudiced againsthim;hewasnotcompetent
to enter his pleas;he was denied counsel during his prelim inary hearing because the public

defender had requested leave to withdraw but was not permitted to withdraw and, thus,

proceeded with a conflict of interest;Judge Apgar knew about the tampering of the video

recording;Godfrey wasdenied effective assistance when counseldid notpresenta11ofhisissues

on appealand she did notfurther appealto the Suprem e Courtof Virginia even though she

çsknew of (hisq wishes'';hismotion to withdraw ilis plea was made in a timely fashion;his
motiontowithdraw thepleapresentebafactualandreasonabledefense;hisguiltypleawasmade
&tinadvisedly''asaresultofthecoercion ofhistrialattorney;and hism otionto withdraw theplea

wasbased on the law.On February 18,2015,the coul'tgranted thehabeaspetition in partasto

the claim that counsel failed to file an appealto the Suprem e Courtof Virginia.The court

authorized a belated appealfrom the Courtof Appeals of Virginia to the Suprem e Courtof

Virginia.The courtdenied and dism issed a11of Godfrèy's other claim s.The courtfotmd that

Godfrey'sineffectiveassistanceofcotm selclaim sagainsttrialcounselwerewaived by hisguilty

plea because he knew of them atthe tim e ofhis plea;that his other ineffective assistance of

cotmselclaimsfailedtmderStricklandv.W ashinaton,466U.S.668 (1984);and thattherestof
his claims were defaulted and ban'ed under Slavton v.Parrican, 205 S.E.2d 680 (1974).
Although the coul'tdismissed the petition with prejudice,itnoted thatGodfrey's claimsthat
related to the voltmtariness of his plea and his m otion to withdraw his plea were dism issed

withoutprejudicetoGodfrey'srightto addressthoseissuesinhisbelatedappealtotheSupreme
CourtofVirginia. Godfrey did notappealthedism issaloftheremainderofhishabeaspetition.


                                              2
       W ith the assistance of counsel, Godfrey filed the authorized belated appeal in the

Suprem eCourtofVirginia,arguing thatthe trialcourterred by wrongfully denying hismotion to

withdraw hisguilty pleas;the trialcourten'
                                         ed by wrongfully denying hism otion for a forensic

exnm ination ofthe video evidence;and the trialcourten'ed when he was denied the effective

assistance ofcolm sel.lOn M ay 2, 2016,the courtdismissed Godfrey's claims concerning his

motion fora forensic exnmination and ofineffective assistance ofcotm selbecause they had not

been raised in the CourtofAppealsofVirginia,and refused his claim concerning hism otion to

withdraw his guilty plea.Godfrey did notfile a petition fora writofcertiorarito the Suprem e

CourtoftheUnited States.

       On September21,2016,Godfrey filed his second habeaspetition in the CircuitCourtof

the City ofRoanoke.Godfrey alleged thathisarrestwastmlawfuldueto an tmspecified Fourth

Am endment violation and due to the arresting officer's use of excessive force;his trialand

appellate cotmselwere ineffective forthereasonsstated in hisfirsthabeaspetition;and histrial

and appellate cotmselwere ineffective in failing to raise claim sofexcessive force and a Fourth

Am endmentviolation.Godfrey also soughtto reasserta11the claimsheraised in histirsthabeas

petition concelming thevoluntarinessofhisplea and hismotion to withdraw hisplea.On M arch

1,2017,the courtdismissed Godfrey's second state habeas petition.The cotu'
                                                                         t held that his

claim s concerning an unlawful azrest and trialcounsel's failure to raise excessive force and

Fourth Amendmentclaims were barred as successive tmderVirginia Code j 8.01-654(B)(2),
because Godfrey lcnew the facm albasis for those claim s at the tim e he fled his firsthabeas

petition, but failed to raise them . The court also held that Godfrey's claims concerning

ineffective assistance of trial and appellate counsel for the reasons stated in his ûrsthabeas

       1Apparently counselm istakenly filed Godfrey'sbelated appealpetition in the CourtofAppeals;
however,counselcorrected the errorby successfully m oving the CourtofA ppealsto transferthepetition
forappealtothe Supreme CourtofV irginia.
petition,andhisreassertion oftheclaim sconcerning thevoluntarinessofhisplea and hism otion

to withdraw his plea, were a1l barred by the doctrine of res iudicata because the courthad

previously determinedthoseissuesadversely to Godfrey (by findingthem waivedby hisguilty
plea,barred u'
             nderSlavton,orwithoutmerit),when itdis'
                                                   m issed hisfirststatehabeaspetition.
The courtalso fotmd thatto the extentthey were litigated in the Suprem e CourtofVirginia by

the court's refusalofhispetition forappeal,the claim sconcerning the voluntarinessofllisplea

and his m otion to withdraw his plea were also ban'
                                                  ed from habeas review tmder Henrv v.

Hudson,576 S.E.2d495,496 (Va.2003)(:$EA)non-jmisdictionalissueraised anddecidedeither
in the trialcourtor on directappealfrom the criminalconviction willnotbe considered in a

habeascorpusproceeding.'').Finally,asto the claim thatappellate cotmselwasineffective in
failing to raise excessive force and Fourth Amendmentclaims,the cout'theld thatGodfrey had

notmetllisbttrden underStrickland.Godfrey appealed the dism issalofhis second state habeas

petition andthe Suprem eCourtofVirginiarefused theappealon M arch 28,2018.

       Godfrey filedtheinstantj2254 petition onApril19,2018,raisingthefollowing claims:
(1)thestatecircuitcotlrterred inadjudicatinghisstatehabeaspetitionswhen itfailedtofindthat
hisfirstappellatecotmselwasineffective and did notgranthim an Elentirely new''appealinstead

ofabelated appealto the Supreme CourtofVirginia;(2)thatthe state circuitcourterred in
adjudicating Godfrey's second state habeaspetition when itdetermined thathis claims were
barredbythedoctrineofresiudicata,thesuccessivepetitionbar,Slavton,and/orHerlrv;and(3)
that Godfrey's second appellate counselprovided ineffective assistance when he initially filed

thebelated appealin the CourtofAppealsinstead ofthe Suprem e CourtofVirginia,and when

hefailedto raise certain claim sin thebelated appeal.
                                                 II.

       Godfrey's firsttwo claim sin hisinstantfederalhabeaspetition assertthatthe state court

erred in adjudicating Godfrey'sstatehabeaspetitions.Errorsoccuning in statepost-conviction
proceedings typically carm ot serve as a basis for federal habeas corpus relief.See W richtv.

Alwelone, 151 F.3d 151, 159 (4th Cir. 1998) (tt(Aq challenge to Virginia's state habeas
proceedings,cnnnotprovide abasisforfederalhabeasrelief.');Brvantv.M aryland,848 F.2d
492,493 (4th Cir.1988);seealso;W illiams-Bev v.Trickev,894 F.2d 314,317 (8th Cir.1990)
(tGgAqn iv rmity in a state post-conviction proceeding does notraise a constitutional issue
cognizablein afederalhabeaspetition.'');Vailv.Proctmier,747 F.2d 277,278(5th Cir.1984)
(Eclnfinnities in state habeas copusproceedingsdo notconstitute grotmds for federalhabeas
relief.'').This isbecause federalhabeas relief is available Etin behalf ofa person in custody
ptlrsuanttotheiudcmentofaStatecourt.''28U.S.C.j22544$ (emphasisadded).S'Even where
theremaybesomeerrorin statepost-convictionproceedingsthiswouldnotentitle (petitionerqto
federalhabeascorpusreliefsince gpetitionerl'sclaim hererepresentsan attack on aproceeding
collateralto the detention ofgpetitioner)andnoton thedetention itself.''W illiamsv.M issouri,
640 F.2d 140,144 (8th Cir.1981).Accordingly,IconcludethatGodfrey'sclaimsconcerning
errorby the state habeas cotu'tare notcognizable in this federalhabeaspetition and,therefore,

willdism issthem .2




       2M oreover, even if1were to considerthe underlying claimsasifthey had been raised directly to
thiscourqIconcludethatthatthestatecourt'sadjudicationoftheineffectiveassistanceofcounselclaim
wasnotcontraryto,oranunreasonableapplicationollclearlyestablishedfederallaw andwasnotbased
on an unreasonable determination ofthe facts.Further,theclalm sconcerningthevoluntarinessofhisplea
and m otion to withdraw his plea are barred from federalhabeasreview because the state court's findings
of proceduraldefault Were based on adequate and independent state grounds, and Godfrey has not
demonstrated cause and prejudice ora miscarriage ofjusticeto excuse the default.See Coleman v.
Thompson,501U.S.722,729-30,750(1991).
                                             111.

       Godfrey also allegesthatappellate cotmselprovided ineffective assistance when hefiled

Godfrey's belated directappealpetition in the wrong courtand when he failed to raise certain

claimson appeal.

       Godfrey did notpresenthis claim aboutthe misiled appealpetition to the state court.

(t(Aqfederalcourtmaynotgrantawritofhabeascopustoapetitionerinstatecustodyunlessthe
petitioner has frst exhausted his state rem edies by presenting his claim s to the highest state

court.''Bakerv.Corcoran,220 F.3d276,288 (4th Cir.2000);seeO'Sullivan v.Boerckel,526
U.S.838,842 (1999).In order to meetthe exhaustion requirement,a petitioner (tmusthave
presented tothestatecourtGboth theoperative factsandthecontrolling legalprinciples.'''Kasiv.

Angelone,300F.3d487,501-02 (4th Cir.2002)(quotingM atthewsv.Evatt,105 F.3d 907,911
(4thCir.1997)).t&A claim thathasnotbeenpresentedtothehigheststatecoul'tneverthelessmay
betreatedasexhausted ifitisclearthatthe claim would beprocedurally barred understatelqw if

the petitionerattem pted to presentitto the state court.''Baker,220 F.3d at288;see Bassettv.

Thompson,915 F.2d 932,936-37 (4th Cir.1990).Such claims are deemed simultaneously
exhausted and defaulted.See Burketv.Angelone,208 F.3d 172,183 n.11 (4th Cir.1999).If
Godfrey weretoraisethisclaim to thestatecotu'tnow,hewould be barred underboth Virginia's

habeas corpus statute of limitations and Virginia's bar.on successive petitions.See Va.Code

j8.01-654(A)(2)and (B)(2).W hereastatecourt'sinding ofproceduraldefaultisbased on an
adequate and independent state ground,that finding is not reviewable in federalhabeas.See

Coleman v.Thompson,501U.S.722,729-30 (1991);W illiamsv.French,146 F.3d 203,209
(4th Cir.1998).The Fourth Circuithas recognized both Virginia's successive petition bar,
Virginia Code j 8.01-654(B)(2),and Virginia's habeas statute of limitations,Virginia Code

                                                6
j8.01-654(A)(2),asadequateandindependentstate1aw grotmds.SeeClagç'
                                                                 ttv.Anaelone,209
F.3d 370,379 (4th Cir.2000)(holdingaclaim to beprocedtlrally defaultedbecauseithadbeen
barred in statecourtby Virginia'srule againstsuccessivewritsl;Gray-
                                                                  v.Netherland,518U.S.
152,162 (1996)(holdingthataclaim barredbyVa.Codej 8.01-654(B)(2)wasltnotcognizable
in a federalsuit for the writ'');W eeks v.Anqelonq,176 F.3d 249,273-74 (4th Cir.1999)
(recognizingVirginia'stimebarasadequateandindependent).
       A state prisoner can obtain federal habeas review of a procedlzrally defaulted claim,

however,ifheshowseither(1)causeandprejudiceor(2)amiscaniageofjustice.Coleman v.
Thompson,501U.S.722,750 (1991).To show cause,apetitionermustdemonstratethatthere
wereGtobjectivefactors,''externaltohisdefense,whichimpededhim from raisinghisclaim atan
earlierstage.M urrayv.Canier,477 U.S.478,488 (1986).To show prejudice,apetitionermust
show thatthe alleged constimtionalviolation worked to lnis actualand substantialdisadvantage,

infecting hisentiretrialwith errorofa constitutionalm agnitude.ld.at488.The(ûmiscarriageof

J
'ustice''exception is a nnrrow exception to the cause requirem ent.A habeas petitioner falls

within thisnarrow exception ifhe can dem onstratethata constitm ionalviolation has isprobably

resulted''in the conviction ofone who is ttactually irmocent''of the substantive offense.Id.at

496.Act-ual innocence m eans ttfactual ilm ocence not m ere legal insuffciency.''Bousley v.

UnitedStates,523U.S.614,(1998).Inthiscase,nothingintherecordsupportsaclaim ofactual
innocence and Godfrey offers nothing to excuse his procedural default of this claim .

Accordingly,Iconcludethatthisclaim isbarred from federalhabeasreview and,therefore,will

dismissit.
                                                    IV .

           Godfrey also alleges that appellate counsel was ineffective in failing to m alce certain

    argllm ents in Godfrey's belated direct appeal.Godfrey raised this claim in his second state

    habeaspetition mld the courtaddressed the claim on itsmerits.3W hen reviewing a habeasclaim

    thathasbeen adjudicated on themeritsby astatecourt,afederalcourtmay granthabeasrelief
.
    onlyifthestatecourtadjudication(1)(tresulted inadecision thatwascontraryto,orinvolvedan
    lmreasonable application of,clearly establisheè Federallaw,as detennined by the Supreme
    CourtoftheUnited States,''or(2)ttresulted in adecision thatwasbased on an um easonable
    determination of the facts in light of the evidence presented in the state coul'tproceeding.''

    j2254(d).A statecourt'sadjudication isconsideredcontrarytoclearly established federallaw if
    the state court arrives at a conclusion opposite to that reached by the Suprem e Court on a

    question of1aw orifthe state courtdecidesa case differently than the Suprem e Courthason a

    setofmaterially indistinguishable facts.W illiamsv.Tavlor,529 U.S.362,412-13 (2000).A
    statecourtdecision unreasonably appliesclearly established federal1aw ifthe courtidentifiesthe

    con-ectlegalprinciple,butllnreasonably applies itto the facts ofthe case.Id.at413.Itis not

    enough that a state court applied federal 1aw incorrectly;relief m ay only be granted if the

    application offederal1aw is unreasonable.ld.at411.Factualdeterminationsm ade by the state

    court are ttprestuned to be correct,'' and the petitioner has the burden of rebutting that

    presllmptionofcorrectnessbytGclearandconvincingevidence.''j2254(e)(1).

             3 In his second state habeas petition,Godfrey argued that appellate counselwas ineffective in
    failing to raise Fourth Am endm entand excessive force claims on direct appeal.To the extent Godfrey
    m ay now be referring to other claim s he' wanted raised on direct appeal, those claim s w ould be
    simultaneously exhausted and defaulted because Godfrey could have raised them in his second state
    habeaspetition,did not,andcnnnotnow raisethem tothestatecourt.SeeVa.Codej 8.01-654(A)(2)and
    (B)(2).Moreover,Godfreyhasnotdemonstratedcauseandprejudiceoramiscarriageofjusticetoexcuse
    hisdefaultofthose claim s.Accordingly,any ineffective assistance of appellate counselclaim notraised
    in hissecond state habeaspetition isbarred from federalhabeasreview.
                                                        8
       To state a constitutional claim for ineffective assistance of cotmsel, a petitioner must

satisfy the two-pronged Strickland v. W ashindon test by showing               (ûthat cotmsel's

performance was deficient,''and (2) tlthatthe defcientperformance prejudiced the defense.''
466 U.S.668, 686-87 (1984).isludicial scrutiny of counsel's performance must be highly
deferential,''and counselisEEperm itted to setpriorities,determine trialstrategy,and press those

claims with the greatestchancesofsuccess.''Id.at689,
                                                   .United Statesv.M ason,774 F.3d 824,

828(4thCir.2014).
       To satisfy Strickland'sfirstprong,a petitionerm ustshow lsthatcotmselm ade errors so

seriousthatcounselwasnotfunctioning asthe tcotmsel'guaranteed the defendantby the Sixth

Am endment.'' Strickland, 466 U.S. at 687-88. ûl-
                                                l-he question is whether an attorney's

representation nm ounted to incompetence lm der 'prevailing professionalnorms,'notwhether it

deviatedfrom bestpracticesorcommon custom.''Harrinctonv.Richter,562U.S.86,105(2011)
(quoting Stricldand,466U.S.at690).Tosatisfythesecondprong,apetitionermustdemonstrate
that,but for counsel's alleged error,there is a (freasonable probability that the result of the

proceeding would havebeen different.''Strickland,466 U.S.at694.&;A reasonableprobability is

aprobability sufficientto lm denninethe confdence ofthe outcom e.''ld.CGAn attorney'sfailure

to raise ameritlessargumentgqcnnnotfonn thebasisofa successfulineffectiveassistance of
counsel claim because the result of the proceeding would not have been different had the

attorney raisedtheissue.''United Statesv.Kimler,167 F.3d 889,893 (5th Cir.1999);see also
M oorev.United States,934F.Supp.724,731(E.D.Va.1996).
       Cou'nseldoesnotrenderineffective assistmw e on appealby failing to presentevery non-

fzivolousissuein thepetition.Jonesv.Bnrnes,463 U.S.745,754 (1983),
                                                                 .Lawrencev.Brnnker,
517F.3d700,709(4th Cir.2008).Rather,itSiisthehallmarkofeffectiveappellateadvocacy''to

                                                9
selectthe strongestclaim s and focus on those on appeal.Burger v.Kemp,483 U.S.776,784

(1987) (internalquotation marks and citation omitted).ln applying Strickland to claims of
ineffectiveassistanceofcounselon apjeal,areviewingcourtmustaccord appellatecounselthe
itpresllmption thathedecided which issueswerem ostlikely to afford reliefon appeal.''Pnzettv.

Thompson,996 F.2d 1560,1568 (4th Cir. 1993).ltçloqnly when ignored issues are clearly
strongerthan those presented'''should afederalhabeascourtfind appellate cotmselineffective.

Lam ence,517F.3d at709 (quoting Grav v.Greer,800F.2d 644,646 (7thCir.1986)andciting
Smithv.Robbins,528U.S.259,288(2000)).
       In adjudicating Godfrey's ineffective assistance of counselclaim in llis second state
habeaspetition,the courtdetennined that:

       gGodfreyjhasnotmethisStricklandbtudenwith respecttohisallegation ...that
       his appellate counselwas ineffective forfailing to raise Fourth Am endm entand
       excessive force argum ents on appeal to the Suprem e Court of Virginia. The
       determination ofthe best claims to be raised on appealij a m atter entrusted to
       counsel'stacticaljudgment.Jonesv.Barnes,463U.S.745 (1983).Counselisnot
       required to appeal on a11grounds sought by the defendant,or even to present
       every colorable claim .tT he process ofwinnowing outweakerclaims on appeal
       and focusing on those most likely to prevail, far from being evidence of
       incompetence,isthe hallm ark ofeffective appellate advocacy.''Burcerv.Kem p,
       483 U.S.776,784 (1987).Once appointed,it is for counsel to decide what
       questions should be raised.Townesv.Commonwea1th,234 Va.307,320-21,362
       S.E.2d650(1987).
GodfreyhasnotdemonstratedthattheomittedappellateclaimswereGsclearly stronger''thanthe
claimsthatwere raised by counsel.Afterreviewing the record,lconclude thatthe state court's

adjudication ofGodfrey'sclaim wasnotcontrary to,oran unreasonable application of,clearly
established federal 1aw and was not based on an tmreasonable determ ination of the facts.

Accordingly,1willdismisstllisclaim .
                                        IV .

       Forthe reasons btated,Iwillgrantrespondent'smotion and dismissGodfrey's j2254
petition.
                     27th
                     XXX
       ENTERED thi       day ofSeptember,2019.




                                        ENIO UNITED STATES DISTRJCT JUDGE
